Citation Nr: 0738456	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-39 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include, schizophrenia, residual type with 
depressive features and post-traumatic stress disorder 
(PTSD), also claimed as a neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  He served in the Republic of Vietnam from February 
1970 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.

The Board notes that by rating action in August 2006 the 
veteran was granted individual unemployability.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD which has been 
linked to stressors incurred during combat service.

2.  The veteran has been awarded the Combat Infantryman's 
Badge.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during the 
veteran's period of active military service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. The Board finds that all pertinent mandates of 
the VCAA and implementing regulations are essentially met as 
to the claim addressed on the merits herein. Since the 
decision is favorable to, and does not prejudice the veteran, 
a lengthy discussion of VA's fulfillment of the VCAA in this 
claim is not necessary.

Criteria

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131. If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d). 

Pertinent laws and regulations provide that a psychosis will 
be presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of separation from active duty. 38 C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'." Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

If the claimed stressor was not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and a claimed 
stressor must be corroborated by credible supporting 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994)).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.


Background

The veteran contends, in essence, that he is entitled to 
service connection for 
an acquired psychiatric disorder to include, schizophrenia as 
a result of his active service, and/or PTSD as a result of 
stressors he experienced while serving as a combat 
infantryman in Vietnam.  He has alleged several stressors to 
support his claim for PTSD which have not been fully 
researched by the RO.  He has continued to submit additional 
stressors as he remembers them.  

The Board notes that a review of the veteran's service 
personnel record reveals that he was awarded the Combat 
Infantryman's Badge (CIB), Air Medal, Vietnam Service Medal, 
and Army Commendation Medal.  

The service medical records, including his February 1970 
enlistment examination and his May 1971 separation 
examination, are negative for any complaints, treatment, or 
diagnosis of PTSD or any other acquired psychiatric disorder.

The veteran underwent a VA pension examination in December 
1983. He reported being very nervous.  He also reported that 
he had never received any psychiatric treatment.  A 
psychiatric examiner found no evidence of any mental 
disorders at that time.  

In a May 1995 psychiatric treatment summary, Andres Lopez 
Cumpiano, M.D., noted that he had treated the veteran from 
November 1994 through April 1995.  He diagnosed the veteran 
with residual schizophrenia.  The report was submitted to the 
Social Security Administration in conjunction with a 
disability claim.

At a VA examination in January 2003, the examiner reviewed 
the claims file noting there was no record of any psychiatric 
hospitalizations.  The veteran had been receiving treatment 
through the Ponce VAMC since 1988 on an irregular basis.  The 
records indicated a diagnosis of schizophrenia in a May 1995 
evaluation.  A January 2002 VA clinical input evaluation 
found no symptoms of PTSD.  Mental examination revealed the 
veteran was adequately dressed, unshaved, but clean.  He was 
alert oriented, and appeared sedated and depressed.  Affect 
was constricted.  His attention, concentration, memory, 
insight, and judgment were fair. Speech was clear and 
coherent.  He was not hallucinating or delusional, and was 
not suicidal, or homicidal.  The examiner opined that the 
veteran did not meet the DSM-IV stressor criteria for PTSD.  
The diagnosis was schizophrenia, residual type with 
depressive features.  The examiner noted that:

the veteran has undergone an extensive 
pct evaluation for PTSD, but no symptoms 
were found.  Dr. Cumpiano, who has been 
his psychiatrist, diagnosed his 
neuropsychiatric condition as 
schizophrenia." "Based on the veteran's 
history, records and evaluations, we 
consider that he does not fulfills [sic] 
the diagnostic criteria for PTSD. 

In September 2003 the veteran's representative submitted a 
July 2003 psychiatric evaluation by Steven C. Ryan, MFT.  It 
noted that the veteran was administered a series of 
psychological tests which supported a diagnosis of "chronic 
and very severe PTSD."  Mr. Ryan opined this was "as a 
result of the traumatic events he experienced while in 
Vietnam and the subsequent homecoming experience."

At an October 2003 VA examination, a panel of two examiners 
noted that they reviewed the claims file as well as 
additional evidence submitted by the veteran.  This included 
a discussion of the evidence discussed in the previous VA 
examination in January 2003 as well as the July 2003 
psychiatric report by Mr. Ryan.  A social and industrial 
survey was also requested by the examiners and performed 
concurrent with the examination.  It was noted that the 
veteran was first diagnosed with PTSD during an examination 
at the VA satellite clinic in October 1988; although the 
records of that examination did not appear to be in the file.  
As such the examiners were not aware of the basis for that 
diagnosis.

Mental examination revealed the veteran was casually dressed 
and groomed.  He was alert and oriented.  There was no 
apparent impairment in his thought process or speech.  He 
reported different hallucinations including seeing his friend 
who was killed in Vietnam.  Eye contact was good through the 
interview with no inappropriate behavior.  He was not 
suicidal or homicidal.  The examiners opined that the veteran 
did not meet the DSM-IV stressor criteria for PTSD.  The 
diagnosis was schizo-affective disorder, depressed, and 
borderline personality characteristics. 
 
In February 2004, Mr. Ryan submitted an addendum to his July 
2003 psychiatric evaluation.  He noted in particular that the 
veteran was receiving regular treatment for PTSD through his 
VAMC clinical physician.  However nowhere in the rating 
decision of April 2003 was any mention made of the treatment 
progress notes or the "clear diagnosis of PTSD with a Global 
Assessment Score of 50."

In July 2006 a VA examiner noted that he reviewed the two 
"voluminous volumes" of the claims file in conjunction with 
a VA examination request.  He noted that he had originally 
examined the veteran in January 2003 rendering a diagnosis of 
schizophrenia, residual type with depressive features.  The 
veteran was again examined in October 2003 by two other 
psychiatrists who diagnosed schizo-affective disorder, 
depressed, and borderline personality characteristics.  The 
veteran has not presented any evidence which was not 
considered on the previous two examinations.  No new evidence 
has been made available that could be considered to 
contribute towards a third VA examination.  Based on his 
review of the records the examiner determined that, "the 
requested C&PI-PTSD evaluation will not be performed at this 
time.  If a new C&P-PTSD is requested, such evaluation should 
be performed by other psychiatrists(s);  [other than, he 
names the veteran's previous examiners].

The VAMC treatment records include regular psychiatric 
treatment from at least March 2002 to the present time for 
the veteran's psychiatric disorder.  The diagnosis has 
consistently been recorded as PTSD with an assigned GAF of 
50.    

Analysis 

As noted above, the veteran has been diagnosed with PTSD in a 
private July 2003 Psychiatric report and in VAMC clinical 
records.  More importantly, he has been receiving regular 
treatment by a VAMC physician for PTSD for at least the past 
five or more years (March 2002 to April 2006) . The diagnosis 
was based, at least in part, on the veteran's exposure to 
combat during the Vietnam War.  

The Board acknowledges the veteran's receipt of the CIB. On 
the basis of such decoration, it is established that he 
engaged in combat with the enemy and no further stressor 
development is required.

Hence, the veteran has met the requirements for service 
connection for PTSD.  The file contains medical evidence 
diagnosing PTSD, medical evidence establishing a link between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The Board notes with interest that the VA examiners in 
October 2003 adamantly insisted that the veteran did not have 
PTSD.  Yet in determining that the veteran suffered from a 
schizo-affective disorder and not PTSD, the examiners noted 
that, "The characteristics of Post Traumatic Stress Disorder 
are present within the context of his principal diagnosis."

Given the veteran's participation in combat, the claim 
essentially turns on whether he meets the diagnostic criteria 
for PTSD. 

The Board considers the 2002 through 2006 VAMC psychiatric 
treatment records and the July 2003 psychiatric diagnostic 
testing report submitted by Mr. Ryan to be highly probative 
evidence showing that the veteran does have PTSD. 

Accordingly, the Board finds that on balance the evidence is 
in equipoise.  Given that fact, the Board will grant service 
connection for PTSD under the doctrine of reasonable doubt.



ORDER

Service connection for PTSD is granted.




____________________________________________

JONATHAN B. KRAMER                 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


